     Case 1:18-cv-01233-CAP-CMS Document 33 Filed 10/17/18 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

GLENN HEAGERTY,                          )
                                         )
            Plaintiff,                   )   Civil Action No.
                                         )
v.                                       )   1:18-cv-01233-CAP-CMS
                                         )
EQUIFAX INFORMATION                      )
SERVICES LLC; and NATIONAL               )
CONSUMER TELECOM &                       )
UTILITIES EXCHANGE, INC.,                )
                                         )
            Defendants.                  )

         L.R. 26.3 CERTIFICATE OF SERVICE OF DEFENDANT
           NATIONAL CONSUMER TELECOM & UTILITIES
         EXCHANGE, INC.’S SUPPLEMENTAL DISCLOSURES

      Defendant, National Consumer Telecom & Utilities Exchange, Inc.

(“NCTUE”), through its undersigned counsel, hereby certifies that it has served a

true and correct copy of NCTUE’s Supplemental Disclosures by Electronic Mail to

counsel of record on October 17, 2018.

      Respectfully submitted this 17th day of October, 2018.


                                     KING & SPALDING LLP

                                     By: /s/ Kendall W. Carter
                                     Kendall W. Carter (Ga. Bar No. 114556)
                                     1180 Peachtree Street N.E.
                                     Atlanta, Georgia 30309-3521
Case 1:18-cv-01233-CAP-CMS Document 33 Filed 10/17/18 Page 2 of 3




                             Tel: (404) 572-4600
                             Fax: (404) 572-5100
                             Email: kcarter@kslaw.com

                             Attorneys for National Consumer Telecom
                             & Utilities Exchange, Inc.




                               2
     Case 1:18-cv-01233-CAP-CMS Document 33 Filed 10/17/18 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 17th, 2018, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will

automatically send email notifications of such filing to the following attorneys of

record:

Charles Jackson Cole                        N. Charles Campbell
Craig Edward Bertschi                       King & Spalding LLP
McRae Bertschi & Cole, LLC                  1180 Peachtree Street
Suite 200                                   Atlanta, GA 30309
1350 Center Drive
Dunwoody, GA 30338




                                              /s/ Kendall W. Carter
                                              Kendall W. Carter
                                              Attorney for National Consumer
                                              Telecom & Utilities Exchange, Inc.




                                        3
